      Case 1:20-cv-04807-JMF-RWL Document 43 Filed 05/18/21 Page 1 of 2




May 18, 2021

BY ECF
The Honorable Robert W. Lehrburger, U.S.M.J.
United States District Court - Southern District of New York
500 Pearl St.                                                                       
New York, NY 10007

               Re: A.C. et al., v. New York City Department of Education, et al.,
                   20-cv-4807 (JMF)

Dear Judge Lehrburger:

        I represent the Plaintiffs in the above-referenced action and am writing jointly to
respectfully request an adjournment of the settlement conference currently scheduled for May
25, 2021 at 9:30 am and a corresponding adjournment of today’s deadline for the parties to
submit their pre-conference submissions and Attendance Acknowledgment Forms. 1 Docket
Entry 41. This is the parties’ third adjournment request, and the Court granted the parties’ first
two requests.

        The parties would like the opportunity to engage in settlement discussions prior to any
court conference and the drafting of any discovery schedule. Since our last report to the court
in March, however, the undersigned has had two family medical emergencies and Defendants’
counsel was changed. Defendants have provided Plaintiffs with an initial service accounting
and Plaintiffs have requested additional information which Plaintiffs believe to be missing
from the initial accounting, including information from a nonparty, non-public school that the
Student attended during some of the school years in questions. At this time, this information is
needed before the parties can engage in a productive settlement conference with Your Honor.
The extension of time therefore, will allow DOE to search for the additional service accounting
records that Plaintiffs have requested and will also enable the parties to subpoena and receive
the relevant records from the nonparty school. For these reasons, the parties are requesting a
60-day adjournment of the settlement conference currently scheduled for May 25, 2021 to a
date and time that is convenient for the Court during the week of July 26, 2021.




       1
         As Your Honor may recall, this is an action inter alia pursuant to the Individuals with
Disabilities Education Improvement Act, 20 U.S.C. § 1400 et seq., in which Plaintiff A.C.
alleges that Defendants failed to implement impartial hearing orders over the course of several
school years with regards to Plaintiff J.V., a young man with multiple disabilities.

1115 BROADWAY, 12TH FL.                           42 WEST 24th STREET, 2ND FLOOR
NEW YORK, NY 10010                                          NEW YORK, NY 10010
                                 WWW.SPECIALEDLAWYER.COM
      Case 1:20-cv-04807-JMF-RWL Document 43 Filed 05/18/21 Page 2 of 2




       Thank you for Your Honor’s consideration of this request.

                                                          Respectfully Submitted,


                                                          _________________
                                                          ________________
                                                          Erin O’Connor, Of Counsel
                                                          The Law Office of Elisa Hyman, P.C.
                                                          Counsel for the Plaintiffs


cc: Philip Frank, Esq., Counsel for Defendants, via ECF




                             $GMRXUQPHQW JUDQWHG D QHZ GDWH ZLOO
                             EHVFKHGXOHGE\WKH&RXUWURRP'HSXW\




                            




                                                                                                2
